 

Exhibit 10.2

 



EXCLUSIVE TECHNOLOGY CONSULTING AND SERVICE AGREEMENT

 

This  EXCLUSIVE TECHNOLOGY CONSULTING AND SERVICE AGREEMENT (this “Agreement”),
dated May 15, 2017, is made by and among:

 

Party A:  Enigma Technology International Corporation, with registered address
at Box 933, Road Town, Tortola, British Virgin Islands, VG1110; and

 



Party B: Digiwork (Thailand) Co., Ltd., with registered address at 121/34, RS
Tower, 8th Floor, Ratchadaphisek Road, Din Daeng Sub-district, din Daeng
District, Bangkok, Thailand.

 

Party A and Party B individually, a “Party”; collectively, the “Parties”

 

Whereas,

 

1.Party A is a company incorporated and validly existing under the laws of the
British Virgin Islands, having the resources and qualifications to provide Party
B with technology consulting and services;

 

2.Party B is a company incorporated and validly existing under the laws of
Thailand; and

 

3.The Parties wish to contract for certain technology consulting and other
services pursuant to the terms hereof.

  

NOW, THEREFORE, the Parties hereby agree as follows through negotiations:

 

1.Technology Consulting and Services; Sole and Exclusive Rights and Interests

 

1.1          During the term of this Agreement, Party A agrees to provide Party
B with technology consulting and services set forth in Exhibit I attached
hereto subject to the terms and conditions of this Agreement.

 

1.2          Party B agrees to accept the technology consulting and services
provided by Party A. Party B further agrees that during the term hereof, it will
not accept the same or similar technology consulting and services with respect
to the foregoing business operations from any third party, unless with prior
written consent from Party A.

 

1.3          Any and all rights and interests arising from performance of this
Agreement, including without limitation ownership, copyright, patent and other
intellectual properties, technical and business secrets, which is developed by
Party A or by Party B based on the intellectual property owned by Party A, will
be solely and exclusively owned by Party A.

 

2.Calculation and Payment of Technology Consulting and Services Fee

 

2.1          Party B agrees to pay technology consulting and services fee set
forth under this Agreement to Party A for the technology consulting and services
provided by Party A under this Agreement (the “Consulting Services Fee”).

 

2.2          The Parties agree to determine and pay the Consulting Services Fee
according to Exhibit II attached hereto.

 

3.Representations and Warranties

 

3.1          Party A hereby represents and warrants that:

 

3.1.1.It is corporation duly incorporated and validly existing under the laws of
the British Virgin Islands;

 

3.1.2.Its execution and performance of this Agreement are within the scope of
its corporate power and business; it has taken necessary corporate
actions and obtained appropriate authorization and necessary consent and
approvals from third parties and government agency, and execution of this
Agreement will not constitute a breach of any law or contract which
has binding or other effect upon it; and

 

 

 

 

3.1.3.This Agreement, once executed, constitutes legal, valid and
binding obligations of Party A, and is enforceable upon Party A pursuant to its
terms.

 

3.2          Party B hereby represents and warrants that:

 

3.2.1.It is a corporation duly incorporated and validly existing under the laws
of Thailand;

 

3.2.2.Its execution and performance of this Agreement are within the scope of
its corporate power and business; it has taken necessary corporate
actions and obtained appropriate authorization and necessary consent and
approvals from third parties and government agency, and execution of this
Agreement will not constitute a breach of any law or contract which
has binding or other effect upon it; and

 

3.2.3.This Agreement, once executed, constitutes legal, valid and
binding obligations of Party B, and is enforceable upon Party B pursuant to its
terms.

 

4.Confidentiality

 

4.1          Party B agrees to take reasonably best efforts to keep in
confidence Party A’s confidential information and materials (“Confidential
Information”) that it may be aware of or have access to in connection with its
acceptance of Party A’s exclusive consulting and services.  Without prior
written consent from Party A, Party B shall not disclose, offer or
transfer any Confidential Information to any third party.  If this
Agreement terminates and upon Party A’s request, Party B shall return to Party A
or destroy all of the documents, materials or software containing Confidential
Information, and shall delete any Confidential Information from all relevant
memory devices and cease to use any Confidential Information.

 

4.2          This Article 4 will survive any change, termination or expiration
of this Agreement.

 

5.Breach of Contract

 

If either party (the “Defaulting Party”) breaches any provision of this
Agreement, which causes damage to the other Party (the “Non-defaulting Party”),
the Non-defaulting Party may notify the Defaulting Party in writing and request
it to rectify and correct such breach of contract; if the Defaulting Party fails
to take any action satisfactory to the Non-defaulting Party to rectify and
correct such breach within fifteen (15) working days upon the issuance of the
written notice by the Non-defaulting Party, the Non-defaulting Party may take
the actions pursuant to this Agreement or pursue other remedies in accordance
with laws.

 

6.Effectiveness and Term

 

6.1          This Agreement shall take effect as of the date first written
above.  The term of this Agreement is ten (10) years unless early termination
occurs in accordance with relevant provisions herein or any other agreement
reached by the Parties.

 

6.2          This Agreement may be extended upon Party A’s written confirmation
prior to the expiration of this Agreement and the extended term shall be
determined by Party A.

 

7.Termination

 

7.1          This Agreement shall be terminated on the expiring date unless it
is renewed in accordance with the relevant provisions herein.

 

7.2          During the term hereof, Party B may not make early termination
of this Agreement unless Party A commits gross negligence, fraud or other
illegal action, or goes bankrupt. Notwithstanding the foregoing, Party A shall
always have the right to terminate this Agreement by issuing a thirty (30) days’
prior written notice to Party B.

  

 

 

 

7.3          The rights and obligations of the Parties under Articles 4 and 5
will survive termination of this Agreement.

 

8.Governing Law and Dispute Resolution

 

8.1          The execution, interpretation, performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
Thailand.

 

8.2          The parties hereto shall strive to settle any dispute arising from
the interpretation or performance of the terms under this Agreement through
friendly consultation in good faith. In case no settlement can be reached
through consultation within thirty (30) days after the request for
consultation is made by either Party, any Party can submit such matter to The
Thai Arbitration Institute Office of The Judiciary, Ministry of Justice. The
arbitration shall take place in Bangkok. The arbitration award shall be final
and binding upon both Parties.

 

9.Force Majeure

 

9.1          “Force Majeure Event” shall mean any event beyond the reasonable
controls of the Party so affected, which are unpredictable, unavoidable,
irresistible even if the affected Party takes a reasonable care, including but
not limited to governmental acts, Act of God, fires, explosion, geographical
variations, storms, floods, earthquakes, morning and evening tides, lightning or
wars, riot, strike, and any other such events that all Parties have reached a
consensus upon. However, any shortage of credits, funding or financing shall not
be deemed as the events beyond reasonable controls of the affected Party.

 

9.2          In the event that the performance of this Agreement is delayed or
interrupted due to the said Force Majeure Event, the affected Party shall be
excused from any liability to the extent of the delayed or interrupted
performance. The affected Party which intends to seek exemption from its
obligations of performance under this Agreement or any provision of this
Agreement shall immediately inform the other Party of such a Force Majeure Event
and the measures it needs to take in order to complete its performance.

 

10.Notices

 

All notices or other correspondences given by either Party pursuant to this
Agreement shall be made in writing and may be delivered in person, or by
registered mail, postage prepaid mail, generally accepted courier service or
facsimile to the following addresses of the relevant Party or both Parties, or
any other address notified by the other Party from time to time, or another
person’s address designated by it. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served on the seventh (7th) day after the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after delivery to the internationally recognized courier service agency; and
(c) a notice sent by facsimile transmission is deemed duly served upon the
receipt time as is shown on the transmission confirmation of relevant documents.

 

If to Party A: Enigma Technology International Corporation

Address: No. 8/5 Soi Patanakarn 30,

Patanakarn Road, Suan Luang Sub-District, Suan Luang District,

Bangkok, Thailand

Attention: Ratanaphon Wongnapachant

Fax:

 



If to Party B:  Digiwork (Thailand) Co., Ltd.

Address: 121/34, RS Tower, 8th Floor, Ratchadaphisek Road, Din Daeng
Sub-district, din Daeng District, Bangkok, Thailand

Attention: Ratanaphon Wongnapachant

Fax: +662 0402455

 

 

 

 

11.Assignment

 

Party B shall not assign its rights and obligations under this Agreement to any
third party without the prior written consent of Party A.

 

12.Severability

 

If any provision of this Agreement is held void, invalid or unenforceable by a
court of competent jurisdiction or arbitration authority, the validity, legality
and enforceability of the other provisions hereof shall not be affected or
impaired. The Parties shall cease performing such void, invalid or unenforceable
provisions and revise such void, invalid or unenforceable provisions only to the
extent closest to the original intention thereof to recover its validity or
enforceability for such specific facts and circumstances.

 

13.Amendment and Supplement to Agreement

 

Any amendment and supplement to this Agreement shall be made in writing by the
Parties. Any agreements on such amendment and supplement duly executed by both
Parties shall be deemed as a part of this Agreement and shall have the same
legal effect as this Agreement.

 

14.Miscellaneous

 

14.1        The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise
affect the meaning of the provisions of this Agreement.

 

14.2        The Parties agree to promptly execute any document and take any
other action reasonably necessary or advisable to perform provisions and purpose
of this Agreement.

 

14.3        The Parties confirm that this Agreement shall, upon its
effectiveness, constitute the entire agreement and common understanding of the
Parties with respect to the subject matters herein and fully supersede all prior
verbal and/or written agreements and understandings with respect to the subject
matters herein.

 

14.4        This Agreement shall be binding upon and for the benefit of all the
Parties hereto and their respective inheritors, successors and the permitted
assigns.

 

14.5        Any Party’s failure to exercise the rights under this Agreement in
time shall not be deemed as its waiver of such rights and would not
affect its future exercise of such rights.

 

14.6        Any attachment hereto is an integral part of and has the same effect
with this Agreement.

 

14.7        This Agreement is made in two originals with each Party holding one
and both originals are equally authentic.

 

[Remainder of Page Intentionally Blank]

 

 

 

  

(Signature Page of Exclusive Technology Consulting and Service Agreement)

 

IN WITNESS THEREOF, each Party hereto has caused this Agreement duly executed
by their respective legal representative or duly authorized representative on
its behalf as of the date first written above.

 

Party A: Enigma Technology International Corporation             [Seal]   By:
Ratanaphon Wongnapachant       Director             Party B: Digiwork (Thailand)
Co., Ltd.               [Seal]   By: Ratanaphon Wongnapachant       Director    

 

 

 

  

Exhibit I:             List of Technology Consulting and Services

 

Party A will provide the following technology consulting and services to Party
B:

 

(1)Technology consulting and response to enquiries raised by Party B relating to
network equipment, technical products and software; and

 

(2)Business consulting and services in relation to financing, banking,
management and administration of technical and business operations.

 

(3)Any other services and consulting required by Party B for business
operations.

 



 

 

 

Exhibit II:            Calculation and Payment of Technology Consulting and
Services Fee

 

The amount of the service fee will be determined on the basis of:

 

(1) difficulty of the technology and complexity of the consulting and management
services;

 

(2) time required by Party A to provide technology consulting and management
services; and

 

(3) contents and commercial value of the technology consulting and management
services.

 

Party A will issue a fee statement to Party B based on the workload and
commercial value of the technical services provided by Party A, the fee amount
to be equivalent to the amount of net profit before tax of Party B on quarterly
basis.  Party B will pay the consulting and services fee according to the time
and amount set forth in the statement, provided that Party B will pay no less
than 30,000 Baht as consulting and services fee (the “Quarterly Minimum Service
Fee”) to Party A on quarterly basis.

 

The Quarterly Minimum Service Fee is subject to approval from Party A’s board of
directors, and will be reviewed and revised no less than once yearly.  Any
revision and change of Quarterly Minimum Service Fee is subject to approval from
Party A’s board of directors.

 

Party B will provide its quarterly financial statements and all operating
records, business contracts and financial information for any year to Party A
within fifteen (15) days upon the end of such quarter.  Party A may engage any
reputable independent accountant to audit any financial information provided by
Party B, for which Party B will provide coordination.

 

 

 